Citation Nr: 0525464	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  95-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and H.D.


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty from August 29 to 
September 25, 1973, when he was discharged for failure to 
meet medical fitness standards at the time of his enlistment.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In March 1995, the appellant, his 
wife, and a long-time friend testified at a hearing held at 
the RO before a Hearing Officer.  A transcript of that 
hearing is of record.  Subsequently, in July 1995, the 
appellant asked to appear at a hearing to be held at the RO 
before a traveling member of the Board; however, in September 
1996, the appellant's attorney indicated that he no longer 
sought a hearing either before the Board or the RO.  

This appeal has a long and complex procedural history and was 
last before the Board in September 2003, when the Board 
remanded the reopened claim to the RO for further development 
which has now been satisfactorily completed.  


FINDING OF FACT

The appellant currently has no acquired psychiatric disorder.  


CONCLUSION OF LAW

Entitlement to service connection for a psychiatric 
disability is not established.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002 & Supp. 2005).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that the appellant should submit 
if he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letters addressed to the appellant by 
the RO dated March 26 and October 13, 2004, and January 6, 
2005.  In these letters, the RO specifically informed the 
appellant of the current status of his claim and of the 
evidence already of record in support of that claim, and of 
what the evidence must show in order to support the claim.  
The appellant was also asked to inform the RO of any 
additional evidence which he thought would support his claim, 
so that the RO could attempt to obtain this additional 
evidence for him.  Moreover, the veteran was specifically 
instructed to submit any pertinent evidence in his possession 
and medical nexus evidence in the letter of January 6, 2005.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded a comprehensive VA 
examination in connection with the current claim, and 
extensive postservice medical records have been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence.  The appellant's attorney 
has submitted arguments consisting of numerous procedural 
quibbles which appear to be designed to indefinitely prolong 
the appellate process; however, he has not demonstrated any 
prejudice to the appellant who, after all, has had presumably 
competent representation available throughout this appeal.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

In the present case, the relevant issue was initially 
adjudicated by the RO in October 1994, long before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in April 2005 after the final VCAA letter 
was issued in January 2005, to which the appellant responded 
in February 2005.  There is no indication or reason to 
believe that that the ultimate decision of the RO on the 
merits of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and that any procedural errors in the RO's 
development and consideration of the claim were insignificant 
and harmless.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing for disability 
compensation benefits.  38 C.F.R. § 3.303(c).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant was born in September 1953.  When examined in 
August 1973 in connection with his entry on to active duty, 
the appellant specifically denied having any history of 
mental or psychiatric problems.  Accordingly, a psychiatric 
evaluation of normal was reported on his enlistment medical 
examination.  On September 11, 1973, after less than two 
weeks of active service, the appellant was treated at the 
emergency room of a military hospital for situational anxiety 
manifested by nervousness.  He reported a history of chronic 
anxiety in his family and stated that he had been treated for 
anxiety during the past two years.  He was upset and 
agitated, and he was currently experiencing much difficulty 
in dealing with the stresses of military life.  

Counseling of the appellant by a military physician on 
September 13 revealed that he had enlisted in order to obtain 
benefits such as education.  It was reported that the 
appellant had a history of responding to stressful situations 
by such maladaptive coping mechanisms as alcoholic intake.  
For the past two years, he had been receiving medical 
attention for anxiety manifested by chest pains and 
hyperventilation.  The appellant gave a history of impulsive 
flights from anxiety-producing situations by such means as 
reckless driving while intoxicated by alcohol.  Although he 
graduated from high school, he had developed poor social and 
peer relationships, and he had been referred to a mental 
comprehensive care center only three weeks prior to enlisting 
in the military.  In the past week, the appellant had 
experienced one serious acute anxiety attack.  He was 
presently quite tremulous and exhibited confusion in his 
thinking process which prevented him from adequately pursuing 
his military training.  It was clear to this military 
physician that the appellant could not function adequately on 
active duty, and it was concluded that the appellant did not 
meet the medical fitness standards for induction into the 
military.  The reported diagnosis at this time was of a 
personality disorder which had existed prior to service, 
originating approximately during the appellant's childhood, 
and which had not been aggravated in service.  

On September 17, 1973, a medical board consisting of three 
military physicians found the appellant to be medically unfit 
for enlistment due to a personality disorder which was not 
incurred in line of duty, had existed prior to service, and 
had not been aggravated during active service.  It was 
recommended by the medical board that the appellant be 
medically separated from active service due to this 
personality disorder.  As previously noted, the appellant was 
discharged from active service on September 25, 1973, after 
the medical board's findings and recommendations were 
approved by military authorities and the appellant declined, 
in writing, to appeal those findings and recommendations.  

In October 1973, the appellant applied for VA medical 
treatment for his nerves.  This application was rejected, and 
no medical treatment was provided by VA at that time, nor was 
a psychiatric diagnosis reported.  

In April 1974, a social worker conducted an initial 
evaluation of the appellant in which it was reported that the 
appellant had been rather "nervous" for the previous two 
years (which would include prior to his military service); 
and that these problems had begun in his junior year when his 
mother and step-father began having marital difficulties and 
he moved in with his sister.  This was before he met and 
married his spouse (which occurred prior to service in June 
1971).  The diagnosis reported at this time was of a schizoid 
personality disorder.  

On an initial psychiatric evaluation of the appellant in 
September 1976 by C.S. Archangel, M.D., it was reported that 
the appellant had admitted to having psychiatric problems 
since he was very young, including punching a kid while in 
first grade and not getting along with his team mates and the 
coach of his high school basketball team.  He further 
reported that a Dr. Abell had put him on Valium when he was 
in high school.  Although the diagnosis at this time was of a 
severe anxiety neurosis, this was based solely upon a single 
interview with the appellant; furthermore, Dr. Archangel 
provided no nexus to service, contrary to later contentions 
by the appellant.  

In October 1976, the appellant was admitted to a VA facility 
for the treatment of an unclassified personality disorder and 
alcohol abuse; however, he left against medical advice only 
three hours after his arrival.  

Subsequent medical records document treatment accorded to the 
appellant for nervous/psychiatric problems, variously 
diagnosed.  In June 1990, the appellant was awarded Social 
Security disability benefits, effective from April 1987, 
based upon multiple physical injuries sustained in an 
automobile accident in March 1987, together with other 
physical problems.  His claim for an earlier effective date 
for those disability benefits based primarily upon 
psychiatric disability was denied.  

In support of this appeal, the appellant has strenuously 
contended that he never received any psychiatric treatments 
or medications prior to service, as frequently reported in 
his medical records.  See, e.g., the January 1998 report by 
S.G. Franz, M.D., a private psychiatrist, in which it is 
reported that the appellant was prescribed Valium and Librium 
early in his life, even in high school.  The appellant 
admitted at the hearing held in March 1995 that he must have 
told this to Dr. Franz, but he gave no reason as to why he 
would provide an untrue medical history to a psychiatrist 
from whom he was seeking medical treatment.  In the face of 
numerous entries to the contrary in his medical records, the 
Board finds the appellant's contentions that his nervousness 
in service was the initial episode of psychiatric disturbance 
to be unconvincing.  

In January 2003, the appellant was accorded a very thorough 
and complete psychiatric evaluation by a VA medical expert.  
This consisted of an interview with the appellant which 
lasted more than three hours, and then a review of the 
extensive historical material contained in the claims file, 
including the service medical records, which took another 
three and one-half to four hours.  It was the medical opinion 
of this VA physician that the appellant currently suffers 
from a schizotypal personality disorder and a history of 
alcohol abuse.  The VA medical expert commented that 
inherently a personality disorder is felt to develop in 
childhood and adolescence; and that, furthermore, there was 
considerable evidence of record in this case to indicate that 
the appellant's current psychiatric problems initially 
developed prior to service.  In addition, this VA medical 
expert concluded that, while the appellant experienced a 
temporary increase in anxiety during his military service, 
this increase was not permanent in nature.  It is therefore 
unlikely that the appellant's pre-service personality 
disorder underwent any aggravation during his very short 
period of active service.  The VA physician in January 2003 
also concluded that the appellant's personality disorder was 
not etiologically related to his military service.  The 
appellant's history of alcohol abuse also clearly predated 
his military service and is not the subject of the present 
appeal.  

The Board accepts the January 2003 VA medical opinion as the 
best and most probative medical evidence concerning the 
medical questions at issue in this appeal.  It is the result 
of the most thorough and complete evaluation of the appellant 
and his medical records, and it is essentially in accordance 
with the psychiatric evaluation of the appellant by the 
medical board during his very short period of active military 
service and with many of the postservice medical records as 
well.  The appellant's current personality disorder is not a 
disability within the meaning of the legislation providing 
for VA disability compensation benefits.  38 C.F.R. 
§ 3.303(c).  Accordingly, service connection for this 
personality disorder is legally prohibited.  

The Board has noted that various other psychiatric diagnoses 
(including several chronic acquired psychiatric disorders) 
have been reported over the years, but for the most part 
these other diagnoses are based primarily upon the 
appellant's own (sometimes inaccurate) verbal account of his 
medical history and therefore lack the probative value of the 
January 2003 VA medical examination report, which is also 
based upon a complete review of all of the historical medical 
records contained in the claims file, including the service 
medical records.  For example, in September 1997 a private 
physician wrote to the appellant's attorney that the 
appellant had suffered severe anxiety problems after joining 
the U.S. Amy in 1973, and that he had continued to have 
similar ongoing problems over the ensuing years.  This letter 
provides no psychiatric diagnosis recognized by the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, Washington, D.C., 1994 
(DSM-IV), nor does it provide a nexus between the symptoms in 
service and a current chronic acquired psychiatric disorder.  
It also is not clear precisely what "medical history and 
medical records" were reviewed by this physician in 
connection with this letter.  

The Board has also considered the October 2004 note by the 
appellant's treating VA psychiatrist in which she reported a 
current "diagnosis" of "Depression and anxiety," which is 
not a recognized diagnosis under DSM-IV.  Moreover, this VA 
psychiatrist answered "Yes" to the question of whether the 
current diagnosis is the same condition as was noted in 
service; but the condition noted in service by the medical 
board was a personality disorder.  It is not clear from this 
very ambiguous note whether this VA physician feels that the 
appellant currently has post-traumatic stress disorder, which 
has not been suggested by any other medical professional; in 
any case, no specific stressors are reported by this VA 
physician, as required by DSM-IV.  This VA physician provided 
no rationale or other explanation for her opinion, and it is 
not at all clear (but doubtful) whether the service medical 
records and other material in the claims file were reviewed 
in connection with this note, which consists only of short, 
written responses to prepared questions.  Accordingly, the 
Board finds the January 2003 VA medical opinion to be of far 
greater probative value than this later, but ambiguous, 
statement.  

In sum, the preponderance of the evidence indicates that the 
appellant currently has a personality disorder and does not 
have a chronic acquired psychiatric disorder.  Accordingly, 
the claim must be denied.


ORDER

Service connection for a psychiatric disability is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs


